                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:19-CR-423-2FL


UNITED STATES OF AMERICA                     )
                                             )   NOTICE OF INTENT TO
           v.                                )   REQUEST
                                             )   JUDICIAL REMOVAL
SAMUEL SIMON SRAHA                           )



      The United States hereby provides this notice to Samuel Simon Sraha

("defendant") and to his attorney of record, William Woodward Webb, Jr.,

confirming that, consistent with his agreement with the United States, upon

conviction of the defendant for violation of 8 U.S.C. § 1325(c), the United States

shall request that the Court issue a judicial order of removal against the defendant

pursuant to Section 238(c) of the Immigration and Nationality Act of 1952, as

amended, 8 U.S.C. § 1228(c).

      Respectfully submitted, this 11th day of December 2019.

                                       ROBERT J. HIGDON
                                       United States Attorney

                                       /s/ Gabriel J. Diaz
                                       GABRIEL J. DIAZ
                                       Assistant United States Attorney
                                       United States Attorney’s Office
                                       310 New Bern Ave., Suite 800
                                       Raleigh, NC 27601
                                       Telephone (919) 856-4326
                                       Fax (919) 856-4487
                                       Gabriel.diaz@usdoj.gov
                                       NC Bar No. 49159




                                         1

        Case 5:19-cr-00423-FL Document 57 Filed 12/11/19 Page 1 of 2
                          CERTIFICATE OF SERVICE

       I certify that I have on this 11th day of December 2019, served a copy of the
foregoing upon the Defendant either to counsel electronically, or by mail
addressed as follows:

                   William Woodward Webb, Jr.
                   Attorney at Law


                                 /s/ Gabriel J. Diaz
                                 GABRIEL J. DIAZ
                                 Assistant United States Attorney Criminal
                                 Division
                                 United States Attorney’s Office
                                 310 New Bern Avenue, Suite 800
                                 Raleigh, NC 27601
                                 Phone: 919-856-4530; Fax: 919-856-4487
                                 gabriel.diaz@usdoj.gov
                                 NC Bar No. 49159




                                         2

        Case 5:19-cr-00423-FL Document 57 Filed 12/11/19 Page 2 of 2
